Citation Nr: 1549260	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-27 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Service connection for a psychiatric condition, to include depression secondary to a lumbar spine disability.

2.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2015.  A transcript of the hearing has been associated with the claims file.  

Beginning from the April 2015 Board hearing, the Veteran expressed his desire to expand the scope of the psychiatric claim to include all psychiatric conditions, particularly depression.  The Board has recharacterized the issue accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.

REMAND

(1) Depression

The claim of service connection for depression must be remanded to obtain missing records and to order a VA examination.  

With regard to the missing records, the Veteran testified at his Board hearing that he first had treatment for this condition at VA in the 1990s.  This treatment included VA treatment at San Diego, Houston, and Beaumont, plus treatment with a private doctor.  At present, the VA treatment records from the 1990s have not been obtained.  These records should be sought on remand.  The private treatment records also have not been obtained.  Because those private records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

A VA examination is also needed to evaluate whether the Veteran's depression is secondary to his service-connected physical disabilities.  The most recent diagnosis of record, given in August 2014, was adjustment reaction with anxious mood, and depression.  Much earlier, a January 2001 VA treatment record notes a diagnosis of depression, NOS, with no prior history of psychiatric illness.  Several months later, in a May 2001 written statement and at a May 2011 Board hearing (unrelated to the instant appeal), the Veteran identified having depression in the context of his physical complaints.  He gave similar testimony at the Board hearing.  See Board Hr'g Tr. 13-14.  In this regard, lay persons are generally regarded as competent to indicate a relationship between physical behavior and psychiatric symptoms.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As such, a VA examination is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

(2) Lumbar Strain

With regard to the lumbar strain, the Veteran testified at his Board hearing that his condition is worsening.  See Board Hr'g Tr. 4.  In this regard, the last VA examination was conducted in June 2008.  While additional VA treatment records have been associated with the claims file, those records, such as in August 2014, refer more generally to complaints of back pain without providing adequate information to rate the severity of the disability under the rating schedule.  As such, a new VA examination is needed.  See 38 C.F.R. §§ 3.326, 3.327 (2-015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

At the Board hearing, the Veteran also identified having recent and ongoing VA treatment for his back.  See Board Hr'g Tr. 10, 15.  As those records are relevant, they should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph should include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain any records of the Veteran's mental health treatment dated in the 1990's from the San Diego, Houston, and Beaumont VA medical facilities, as well as any VA records of his treatment dated since 2014.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above should be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.  

The Veteran should be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo an examination of his lumbar spine disability, the purpose of which is to ascertain its severity.  All indicated tests should be accomplished, and findings reported in detail.  

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorder.

Accordingly, the examiner is asked to review the relevant information in the record.  Based on this review, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any such psychiatric condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(c)  If not directly related to service on the basis of question (b), is any psychiatric disorder proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s) and identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015




